COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                  §
 THE STATE OF TEXAS,                                              No. 08-15-00176-CR
                                                  §
                        Appellant,                                     Appeal from
                                                  §
 v.                                                               County Court at Law
                                                  §
 BALTAZAR SANCHEZ URIAS,                                         of Pecos County, Texas
                                                  §
                        Appellee.                                     (TC # 19978)
                                                  §

                                         JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in

that portion of the trial court’s order suppressing the physical evidence seized during the search

of Appellee’s vehicle, and the portion of the video and audio that depicts the search and results

of the search. We therefore affirm that part of the trial court’s order.

       The Court concludes there was error in that part of the order which also suppresses the

video and audio depiction of what followed after the search up until the point of the arrest. We

therefore reverse that portion of the order. We reverse the trial court’s order regarding the

balance of the video/audio depicting what transpired from the point of the arrest to the end of the

tape, but only the extent the order to suppress was based on the illegal search of the vehicle, in

accordance with the opinion of this Court, and that this decision be certified below for

observation. This decision shall be certified below for observance.
       IT IS SO ORDERED THIS 6TH DAY OF JULY, 2016.



                                   ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.